                         UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                   WESTERN DIVISION


KUSTOM CYCLES, INC., a South Dakota                    CIV. 18-5024-JLV
corporation d/b/a KLOCK WERKS
KUSTOM CYCLES; BRIAN KLOCK,
                                                            ORDER
                     Plaintiffs,
        vs.

DRAGONFLY CYCLE CONCEPTS, LLC,
a California Limited Liability Company;
KEVIN MICHAEL MARTIN, individually,

                     Defendants.


                                    INTRODUCTION

         Plaintiffs Kustom Cycles, Inc. (“Klock Werks”) and Bryan Klock allege

defendants Dragonfly Cycle Concepts, LLC (“Dragonfly”) and Kevin Martin

infringed upon their patent for a motorcycle windshield. (Docket 1).

Defendants failed to answer the complaint and the Clerk of Court entered default

against them. (Docket 9). On December 20, 2018, plaintiffs moved for default

judgment, seeking the court’s order finding defendants infringed the patent, a

permanent injunction enjoining defendants from infringing the patent, statutory

damages, and attorneys’ fees. (Docket 11). Despite receiving service of the

pleadings, defendants failed to enter an appearance in this case. For the

reasons given below, the court enters default judgment in favor of plaintiffs,

enters a permanent injunction, and grants statutory damages and attorneys’

fees.
                                  DISCUSSION

I.    Facts

      “Once a default has been entered on a claim for an indefinite or uncertain

amount of damages, facts alleged in the complaint are taken as true, except facts

relating to the amount of damages, which must be proved in a supplemental

hearing or proceeding.” Cutcliff v. Reuter, 791 F.3d 875, 882 (8th Cir. 2015).

“A defaulted claim thus precludes a party from contesting the facts in the

complaint that establish liability.” Id. Because defendants defaulted on the

patent claim at issue here, the court takes all facts in plaintiffs’ complaint

establishing liability as true.

      In 2009, plaintiff Brian Klock obtained a design patent (Patent No.

D586,275) for his motorcycle windshield. (Docket 1-1). Mr. Klock is the

founder and CEO of Klock Werks, which has its principal place of business in

Mitchell, South Dakota. (Docket 1 at ¶¶ 5, 9). Klock Werks designs,

manufactures and sells custom motorcycle parts. Id. at ¶ 5. Klock Werks sells

“Flare” windshields, which are the commercialized version of the patented

design. Id. at ¶¶ 9, 13.

      Defendant Dragonfly manufactures and sells motorcycle parts from its

principal place of business in Fullerton, California. Id. at ¶ 7. Defendant Kevin

Martin is the sole owner of Dragonfly. Id. Defendants previously sold

motorcycle windshields manufactured by Klock Werks, including the Flare

windshield, apparently with permission. Id. at ¶¶ 7, 23.

                                         2
      However, Dragonfly also manufactures and sells a “Flip-Out” batwing

motorcycle windshield which “embod[ies] the design” patented by plaintiffs. Id.

at ¶¶ 15-18. The Flip-Out windshield is “virtually indistinguishable” from

plaintiffs’ Flare windshield. Id. at ¶ 24. Dragonfly sells its Flip-Out

windshields in Sturgis, South Dakota, at the annual Sturgis Motorcycle Rally. 1

Id. at ¶ 3. In 2017, a Klock Werks representative purchased a Flip-Out

windshield from a Dragonfly staff member in Sturgis. Id. at ¶ 19.

      Defendants knew, or reasonably should have known, that the Flare

windshield design was patented because they sold the Flare windshield before

creating the Flip-Out windshield. Id. at ¶ 25. Defendants have not licensed

the patented design or otherwise obtained permission to manufacture

windshields embodying that design. Id. at ¶ 39. Because of defendants’

actions, plaintiffs suffered “prior and continued financial loss as well as

significant harm to [their] goodwill within the motorcycle industry and [their]

ability to control the use and commercial exploitation of [their] patented design.”

Id. at ¶ 27. Defendants’ infringement was and is “knowing, intentional, and

willful.” Id. at ¶ 40.


      1In  their complaint, plaintiffs asserted the court has personal jurisdiction
over defendants—who are domiciled in California—because of their purposeful
availment of the rights, privileges and protections of South Dakota law through
their repeated attendance at the Sturgis Motorcycle Rally. (Docket 1 at ¶ 3).
Taking the factual allegations in the complaint relating to defendants’ sale of the
infringing windshield at the Rally as true, the court concludes it may exercise
specific jurisdiction over defendants in this action because “the cause of action
arise[s] from or relate[s] to [the] defendant[s’] actions within” South Dakota.
Wells Dairy, Inc. v. Food Movers Intern., Inc., 607 F.3d 515, 518 (8th Cir. 2010).
                                           3
II.   Legal Standard

      The Patent Act provides that “whoever without authority makes, uses,

offers to sell, or sells any patented invention . . . infringes the patent.” 35 U.S.C.

§ 271(a). “A determination of patent infringement under 35 U.S.C. § 271(a)

requires a two step analysis—first, the language of the claim at issue must be

interpreted to define its proper scope and, second, the evidence before the court

must be examined to ascertain whether the claim has been infringed[.]” Minn.

Min. and Mfg. Co. v. Johnson & Johnson Orthopaedics, Inc., 976 F.2d 1559,

1570 (Fed. Cir. 1992).

      The court “may grant injunctions in accordance with the principles of

equity to prevent the violation of any right secured by patent[.]” 35 U.S.C.

§ 283. The Supreme Court set out a “four-factor test” that applies “to disputes

arising under the Patent Act”:

      A plaintiff must demonstrate: (1) that it has suffered an irreparable
      injury; (2) that remedies available at law, such as monetary
      damages, are inadequate to compensate for that injury; (3) that,
      considering the balance of hardships between the plaintiff and
      defendant, a remedy in equity is warranted; and (4) that the public
      interest would not be disserved by a permanent injunction.

eBay v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).

      In “exceptional” Patent Act cases, the court “may award reasonable

attorney fees to the prevailing party.” 35 U.S.C. § 285.

      [A]n “exceptional” case is simply one that stands out from others
      with respect to the substantive strength of a party’s litigating
      position (considering both the governing law and the facts of the
      case) or the unreasonable manner in which the case was litigated.
      District courts may determine whether a case is “exceptional” in the
                                          4
       case-by-case exercise of their discretion, considering the totality of
       the circumstances.

Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014).

The moving party in a patent infringement case must establish its “entitlement to

fees under § 285 . . . by a preponderance of the evidence standard[.]” Id. at 557.

III.   Analysis

       A.     Infringement

       Accepting the complaint’s factual assertions as true, plaintiffs have shown

defendants infringed on their design patent. Defendants are selling a

motorcycle windshield, its Flip-Out model, that embodies the design patented by

plaintiffs. (Docket 1 at ¶ 38). Defendants do not have permission from the

patent holder to sell their own version of the patented design. Id. at ¶ 39. The

scope of the patent plaintiffs attached to their complaint, see Docket 1-1,

appears to encompass defendants’ Flip-Out windshield. See also Docket 1 at

pp. 12-13 (comparing photographs of plaintiffs’ Flare windshield and defendants’

Flip-Out windshield). The court finds defendants’ Flip-Out windshield infringes

on plaintiffs’ design patent.

       B.     Injunction

       Plaintiffs request a permanent injunction enjoining defendants from

infringing their design patent. (Docket 11 at pp. 8-11). The court concludes

plaintiffs have met their burden under the eBay factors and grants the

injunction.



                                         5
      The first factor requires plaintiffs to show they have suffered an irreparable

injury. eBay, 547 U.S. at 391. “The essential attribute of a patent grant is that

it provides a right to exclude competitors from infringing the patent. In view of

that right, infringement may cause a patentee irreparable harm not remediable

by a reasonable royalty.” Acumed LLC v. Stryker Corp., 551 F.3d 1323, 1328

(Fed. Cir. 2008). The court concludes plaintiffs have shown irreparable harm to

their right to exclusively control the use of their patented motorcycle windshield

design. Without an injunction to enforce plaintiffs’ exclusivity rights, their

patent would become worthless.

      The second factor requires plaintiffs to show remedies at law are

inadequate to compensate for their injury. eBay, 547 U.S. at 391. “[T]he

simple fact that one could, if pressed, compute a money damages award does not

always preclude a finding of irreparable harm[.]” Celsis In Vitro, Inc. v.

CellzDirect, Inc., 664 F.3d 922, 930 (Fed. Cir. 2012). Here, the court cannot

determine with any specificity the amount of money which would compensate

plaintiffs for the infringement because defendants did not appear in this case.

See Docket 11 at p. 11 (plaintiffs explaining they do not know defendants’

“infringing sales or . . . profits” because defendants did not participate in

discovery). Resolving this dispute with monetary damages, even if the court

could calculate them, would not stop defendants from infringing the patent in

the future. The court’s inability to ascertain monetary damages, coupled with




                                         6
the necessity of an injunction to prevent future infringement, show that a legal

remedy is inadequate in this case.

      The third factor requires plaintiffs to show the balance of hardships tips in

their favor. eBay, 547 U.S. at 391. Defendants will not be harmed by an

injunction ordering them to cease infringing on plaintiffs’ design patent, while

plaintiffs suffer continual harm from the loss of their exclusive right over the

design occasioned by defendants’ infringement. The balance of hardships

weighs in plaintiffs’ favor.

      Finally, the last factor requires plaintiffs to show that granting an

injunction would not disserve the public interest. eBay, 547 U.S. at 391. “As a

general matter, the public maintains an interest in protecting the rights of patent

holders[.]” Smith & Nephew, Inc. v. Synthes (U.S.A.), 466 F. Supp. 2d 978, 985

(W.D. Tenn. 2006). The court finds this factor weighs in favor of an injunction.

      Relying on the presumptively true facts in plaintiffs’ complaint, the court

finds the balance of equities favors entering a permanent injunction.

      C.     Monetary damages

      Plaintiffs request the statutory minimum award of monetary damages for

defendants’ infringement of their patent. (Docket 11 at pp. 11). They also

request the statutory minimum award be trebled to account for defendants’

willful infringement. Id. at pp. 11-12. The Patent Act allows patentees to

recover “the extent of [the infringer’s] total profit” but sets a minimum award of




                                        7
$250. 35 U.S.C. § 289. The Act also allows the court to treble damages. Id. at

§ 284.

        Awards of enhanced damages under the Patent Act . . . are not to be
        meted out in a typical infringement case, but are instead designed as
        a “punitive” or “vindictive” sanction for egregious infringement
        behavior. The sort of conduct warranting enhanced damages has
        been variously described . . . as willful, wanton, malicious, bad-faith,
        deliberate,         consciously             wrongful,          flagrant,
        or—indeed—characteristic of a pirate. . . . [S]uch damages are
        generally reserved for egregious cases of culpable behavior.

Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1932 (2016).

        Two factors in the present case support an award of treble damages.

First, plaintiffs pled that defendants’ infringement was “willful . . . and without

any reasonable basis for believing [they] had the right to engage in the infringing

conduct.” (Docket 1 at ¶ 26). Because the court must take this allegation as

true, the willfulness of the infringement weighs in favor of treble damages.

        Second, plaintiffs’ statutory minimum damages request is unlikely to

approximate the full measure of the benefit defendants reaped from their

infringement. The court cannot determine the extent of defendants’

infringement profits because they refused to participate in this litigation.

Circumventing the ability of a fact-finder to determine the extent of the harm by

refusing to participate in litigation is “conduct warranting enhanced damages”

because it is “deliberate, conscious[]” and “wrongful.” Halo Elecs., 136 S. Ct. at

1932.

        The court finds the statutory minimum damage award of $250 is

appropriate for defendants’ infringement and trebles that award to $750 to
                                           8
account for defendants’ willful infringement and refusal to participate in this

litigation.

       D.     Attorneys’ fees and costs

       Plaintiffs ask the court to order defendants to pay the attorneys’ fees and

costs they have incurred in this matter. (Docket 11 at pp. 12-13). Plaintiffs

assert they have incurred $30,446.63 in attorneys’ fees and $525 in costs. 2

(Dockets 11-2 & 11-5). Citing only to nonbinding district court precedent,

plaintiffs argue this case is exceptional and thus merits attorneys’ fees because

they pled defendants willfully infringed their design patent. (Docket 11 at

p. 12).

       This court previously rejected the proposition that willful infringement is

sufficient to support an award of attorneys’ fees under the Lanham Act. 3 Sturgis

Motorcycle Rally, Inc. v. Rushmore Photo & Gifts, Inc., CIV. 11-5052, 2017 WL

       2Plaintiffs
                 request multiple different figures for their total attorneys’ fees.
Within two adjacent pages of their motion for default judgment, plaintiffs request
both $322,282.63 and $31,757.63 in fees. (Docket 11 at pp. 13-14). In
attorney T. Earl LeVere’s affidavit, he stated the total fees incurred by plaintiffs
from his firm was $29,085. (Docket 11-2 at ¶ 8). In calculating the fees
described in the hour logs Mr. LeVere attached to his affidavit, the court found
only $27,774 in fees. The court added this figure to the $2,672.63 in fees
attested by attorney Richard Rylance II to reach the above figure. (Docket 11-5
at ¶ 8). The court (and apparently plaintiffs) did not include in its calculation
$3,500 worth of fees attested for Mr. LeVere and another unnamed attorney
because no hourly rate was given for the work. (Docket 11-3 at pp. 5-6).
Additionally, 3.20 hours of research billed at a rate of $360 per hour was noted
on the hour logs as not charged. Id. at pp. 33-34.
       3Fee
          requests under the Lanham and Patent Acts are governed by the
same standard. See SunEarth, Inc. v. Sun Earth Solar Power Co., Ltd., 839
F.3d 1179, 1181 (9th Cir. 2016) (en banc) (collecting appellate cases applying
Octane Fitness Patent Act fees standard to Lanham Act cases).
                                      9
1052575 at *3-4, aff’d 908 F.3d 313, 346 (8th Cir. 2018). The court instead

looked to whether defendants’ conduct was unreasonable. Id. at *4; see also

Octane Fitness, 572 U.S. at 554 (holding fees may be merited where the

“substantive strength of a party's litigating position . . . or the unreasonable

manner in which the case was litigated” are exceptional). This standard does

not necessarily demand fees be awarded simply because the infringement was

willful. Many patent infringement cases involve willful infringement, suggesting

a pleading of willfulness does not automatically entitle a plaintiff to attorneys’

fees.

        However, the “unreasonable manner in which [this] case was litigated”

“stands out from others” because defendants refused to appear and defend the

action. 4 Octane Fitness, 572 U.S. at 554. The court accordingly finds this case

is exceptional and awarding attorneys’ fees is appropriate. The question

remains whether plaintiffs’ requested fees are “reasonable,” as required by the

Patent Act. 35 U.S.C. § 285.

        “In calculating an attorney fee award, a district court usually applies the

lodestar method, which provides a presumptively reasonable fee amount, by

multiplying a reasonable hourly rate by the reasonable number of hours required

to litigate a comparable case.” Lumen View Tech. LLC v. Findthebest.com, Inc.,

811 F.3d 479, 483 (Fed. Cir. 2016) (citing Perdue v. Kenny A. ex rel. Winn, 559


        4Onlya prevailing party is entitled to attorneys’ fees. 35 U.S.C. § 285.
Because the court grants default judgment in their favor, plaintiffs are the
prevailing party in this litigation.
                                          10
U.S. 542, 551, 554 (2010)). Plaintiffs here hired two law firms, Ice Miller LLP, a

firm from Columbus, Ohio, and Morgan Theeler LLP, a firm from Mitchell, South

Dakota.

      Ice Miller asserts that three attorneys, one partner and two associates

worked on this case for a total of 65.3 hours, 3.20 hours of which was not

charged to the client. (Docket 11-3). The partner, Mr. LaVere, charged 5 hours

at a rate of $485 per hour and 41.4 hours at a rate of $505. The associate,

Nicole Woods, charged 15.7 hours at a rate of $360 per hour. Mr. LaVere states

he has been practicing law since 1994, but does not state he has any particular

expertise in patent law. (Docket 11-2 at ¶ 4). MorganTheeler states three

attorneys worked a total of 11.7 hours on this case. One attorney, notated as

“JT,” billed .8 hours at a rate of $245 per hour. (Docket 11-6 at p. 1). The

second attorney, notated as “ZF,” worked 1 hour at a rate of $185 per hour. Id.

Mr. Rylance worked 9.9 hours on this matter at a rate of $215 per hour. Id. at

pp. 1-2. Mr. Rylance did not state in his affidavit that he has any particular

experience in patent law. (Docket 11-5). Plaintiffs also filed tables from the

American Intellectual Property Law Associations 2017 Report of the Economic

Survey which state the average private firm partner billing rate in the “other

central region”—which apparently includes both Ohio and South Dakota—is

between $290 and $593 per hour, with the mean fee at $398 per hour. (Docket

11-1 at p. 3). For associates, the rates range from $218 to $387, with the mean

fee at $283.

                                       11
      The court cannot say these fees are unreasonable. Although Ice Miller’s

rates are at the top end of the averages plaintiffs provided and are high by South

Dakota standards—especially for attorneys who conspicuously did not attest to

any particular proficiency in patent law—they do not strike the court as per se

unreasonable. Nor do the hours logs show any unreasonably duplicative

billings that give the court pause. Because defendants failed to appear in this

case, the court lacks any opposing argument to bring perspective to plaintiffs’ fee

request. The court finds fees of $27,774 to Ice Miller and $2,672.63 to Morgan

Theeler are reasonable. 5

                                     ORDER

      For the reasons given above, it is

      ORDERED that plaintiffs’ motion for default judgment (Docket 11) is

granted.

      IT IS FURTHER ORDERED that defendants are immediately and

permanently enjoined from directly or indirectly infringing, contributing to the

infringement of, or inducing infringement of Patent No. D586,275 including, but

not limited to, by making, using, selling or offering for sale the Dragonfly 6.5″

Flip-Out windshield.




      5Ice  Miller’s billing records are a model of neither clarity nor arithmetic.
See Docket 11-3 at pp. 5-6, 18-19, 26-28, 33-34 (neglecting to include hourly
rates, committing serious formatting and spelling errors, failing to account for
fees not charged to clients). The court calculated the above figure from the
provided Ice Miller figures, but notes it does not match any of the various figures
Ice Miller provided in its affidavit or briefing.
                                           12
        IT IS FURTHER ORDERED that this permanent injunction is binding upon

any of the following persons who receive actual notice of this order: defendants’

employees, agents, officers, directors, attorneys, successors, affiliates,

subsidiaries, assigns of either defendant, and all those in active concert with

defendants. Defendants are ordered to give actual notice to those listed persons

and entities by supplying each with a copy of this order.

        IT IS FURTHER ORDERED that statutory damages in the amount of $750

are assessed against defendants, jointly and severally.

        IT IS FURTHER ORDERED that attorneys’ fees in the amount of $27,774

to Ice Miller LLP and $2,672.63 to Morgan Theeler LLP are assessed against

defendants, jointly and severally.

        IT IS FURTHER ORDERED that the Clerk of Court shall tax the

appropriate costs in this action in favor of plaintiffs pursuant to Civil Local Rule

54.1.

        IT IS FURTHER ORDERED that this judgment shall accrue interest,

compounded annually, pursuant to 28 U.S.C. § 1961.

        IT IS FURTHER ORDERED that defendant Dragonfly Cycle Concepts, LLC

and defendant Kevin Michael Martin shall be jointly and severally liable to

plaintiffs for this judgment.

        Dated July 9, 2019.

                                BY THE COURT:
                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                CHIEF JUDGE
                                        13
